COURT OF
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-435-CV
 
IN RE SOVEREIGN HOMES CORPORATION                                             
RELATORS
AND DAVID REXROAT
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION (1)
------------
The court has considered relator's petition for writ of mandamus and is of
the opinion that relief should be denied. Accordingly, relator's petition for
writ of mandamus is denied.
Relator shall pay all costs of thisriginal proceeding, for which let
execution issue.
                                                                           
PER CURIAM
PANEL B: GARDNER, HOLMAN, and WALKER, JJ.
WALKER, J. would request a response.
[DELIVERED JAN. 10. 2003]

1. See Tex. R. App. P. 47.4.